       Case: 5:19-cr-00508-SO Doc #: 26 Filed: 02/21/20 1 of 2. PageID #: 227




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 5:19-CR-508
                                                    )
                   Plaintiff,                       )   JUDGE SOLOMON OLIVER, JR.
                                                    )
            v.                                      )
                                                    )
 DARRELL DESHAUN MOORE,                             )
                                                    )
                                                    )   UNOPPOSED MOTION TO CONTINUE
                   Defendant.                       )   SENTENCING



           Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Christopher J. Joyce, Assistant United States Attorney, and

respectfully requests that this Honorable Court grant a 45 day continuance of the sentencing

hearing currently scheduled for February 25, 2020.

           This motion has be discussed with Counsel for the Defendant, Jeffrey Lazarus, and he

does not oppose. Rather, the parties agree that this motion is being made in the interest of

justice.
      Case: 5:19-cr-00508-SO Doc #: 26 Filed: 02/21/20 2 of 2. PageID #: 228



       Finally, the parties agree that granting this motion would not result in any prejudice to the

defendant.



                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:     /s/ Christopher J. Joyce
                                                      Christopher J. Joyce (OH: 0086576)
                                                      Assistant United States Attorney
                                                      Federal Building
                                                      2 South Main Street, Room 208
                                                      Akron, OH 44308
                                                      (330) 761-0521
                                                      (330) 375-5492 (facsimile)
                                                      Christopher.Joyce@usdoj.gov




                                                 2
